1 Eugene J. Egan (State Bar No. 130108)
    eje@manningllp.com                                                     JS-6
2 Anthony Werbin (State Bar No. 285684)
   aww@manningllp.com
3 MANNING & KASS
  ELLROD, RAMIREZ, TRESTER LLP
4 801 S. Figueroa St, 15th Floor
  Los Angeles, California 90017-3012
5 Telephone: (213) 624-6900
  Facsimile: (213) 624-6999
6
     Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
7
8                         UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
     MARK SHEPHERD,                                Case No. 2:18-cv-01525-MWF-JC
11
                  Plaintiff(s),
12
           v.                                      ORDER RE STIPULATION
13                                                 OF DISMISSAL
   COSTCO WHOLESALE
14 CORPORATION, et al.
15                Defendant(s).
16
17
18
19
20
21
           IT IS HEREBY ORDERED that the above-captioned action be and hereby is
22
     dismissed with prejudice pursuant to FRCP 41(a)(1). Each party to bear his, her, its
23
     own fees and costs, including, but not limited to, attorney’s fees, experts’ fees, and
24
     any other costs associated with this litigation.
25
           IT IS SO ORDERED.
26
     DATED: March 20, 2019                      ___________________________
27
                                                      Hon. District Court Judge
28

                                                  1                Case No. 2:18-cv-01525-MWF-JC
                                  ORDER RE STIPULATION OF DISMISSAL
